McMurray, Presiding Judge.
Defendant was tried and convicted of burglary. He appeals, asserting the trial court erred in refusing to exclude scientific (fingerprint) evidence in accordance with OCGA § 17-7-211. Held:
In order to make a valid discovery request under OCGA § 17-7-211, the request must either refer to that Code section or request that the scientific report be produced 10 days prior to trial. Lariscey v. State, 254 Ga. 241, 242 (1) (328 SE2d 213); State v. Meminger, 249 Ga. 561, 562 (1) (292 SE2d 681). Defendant has failed to demonstrate that he made a valid discovery request pursuant to OCGA § 17-7-211. Accordingly, his enumeration of error must be deemed to be without merit.

Judgment affirmed.


Carley and Pope, JJ., concur.